       Case: 1:21-cv-04083 Document #: 1 Filed: 07/30/21 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOHN BLUM,                                            )
                                                      )       Case No.: 21-4083
       Plaintiff,                                     )
                                                      )
v.                                                    )       COMPLAINT
                                                      )
CONVERGENT OUTSOURCING, INC.,                         )       JURY DEMANDED
                                                      )
       Defendant.                                     )


       Now comes the Plaintiff, JOHN BLUM, by and through his attorneys, and for his

Complaint against the Defendant, CONVERGENT OUTSOURCING, INC., Plaintiff alleges and

states as follows:

                                PRELIMINARY STATEMENT

       1.      This is an action for damages for violations of the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692, et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events and omissions giving rise to this claim occurred in this District.

                                             PARTIES

       4.      Plaintiff is an individual who was at all relevant times residing in Chicago, Illinois.

       5.      Plaintiff is a “consumer” as defined in 15 U.S.C. § 1692a(3), as he is a natural

person allegedly obligated to pay a debt.




                                                  1
       Case: 1:21-cv-04083 Document #: 1 Filed: 07/30/21 Page 2 of 6 PageID #:2




       6.      At all relevant times, Defendant acted as a “debt collector” within the meaning of

15 U.S.C. § 1692a(6), in that it held itself out to be a company collecting a consumer debt allegedly

owed by Plaintiff.

       7.      The aforementioned alleged debt is a “debt” within the meaning of 15 U.S.C. §

1692a(5), in that it is an alleged obligation of a consumer to pay money arising out of a transaction

in which the money, property, insurance, and/or services which are the subject of the transaction

were primarily for personal, family, and/or household purposes.

       8.      On information and belief, Defendant is a corporation of the State of Washington,

which is registered with the Secretary of State to do business in Illinois, and which has its principal

place of business in Renton, Washington.

                             FACTS COMMON TO ALL COUNTS

       9.      Prior to February of 2020, Plaintiff discovered that Comcast claimed he still owed

$215.52 on an old account with Comcast from an address where he no longer lived.

       10.     On or about February 2, 2020, Plaintiff paid to Comcast the full the amount of the

debt allegedly owed, $215.52.

       11.     During or about August of 2020, Plaintiff received a letter from Defendant,

attempting to collect from Plaintiff the same debt which he allegedly owed to Comcast, and which

Plaintiff had previously paid in full to Comcast.

       12.     Plaintiff immediately contacted Defendant and notified Defendant that Comcast

had placed the account with Defendant in error, as he had previously paid off the account in full

to Comcast.

       13.     Despite his attempts to resolve the matter, Plaintiff received another letter from

Defendant during or about September of 2020, attempting to collect from Plaintiff the same debt



                                                    2
       Case: 1:21-cv-04083 Document #: 1 Filed: 07/30/21 Page 3 of 6 PageID #:3




which he allegedly owed to Comcast, and which Plaintiff had previously advised Defendant that

he had paid in full to Comcast.

       14.     In response to said letter, on or about September 23, 2020, Plaintiff sent notification

by email to Defendant of his dispute of the alleged debt, along with documents reflecting his prior

payment of the alleged debt in full to Comcast.

       15.     Despite having been notified by Plaintiff that he disputed owing the alleged debt,

and having been provided with proof of Plaintiff’s prior payment of the alleged debt in full to

Comcast, Defendant continued in its attempts to collect the alleged debt from Plaintiff, including

but not limited to reporting the alleged debt to credit reporting agencies Equifax and Experian.

       16.     Despite having been notified by Plaintiff that he disputed owing the alleged debt,

and having been provided with proof of Plaintiff’s prior payment of the alleged debt in full to

Comcast, Defendant twice reported the alleged debt to the credit reporting agencies as a derogatory

account, on or about October 8, 2020 and October 15, 2020.

       17.     In its attempts to collect the alleged debt as outlined above, Defendant damaged

Plaintiff and violated the FDCPA.

       18.     As a result of Defendant’s actions as outlined above, Plaintiff has suffered and

continues to suffer loss of credit opportunity, damage to his credit status, stress, aggravation,

frustration, emotional distress, and mental anguish.

                                            COUNT I

       19.     Plaintiff incorporates all of the allegations and statements in paragraphs 1 through

18 above as if reiterated herein.

       20.     Defendant violated 15 U.S.C. § 1692e by using a false, deceptive and/or misleading

representation or means in connection with the collection of the alleged debt.



                                                  3
       Case: 1:21-cv-04083 Document #: 1 Filed: 07/30/21 Page 4 of 6 PageID #:4




                                            COUNT II

       21.     Plaintiff incorporates all of the allegations and statements in paragraphs 1 through

18 above as if reiterated herein.

       22.     Defendant violated 15 U.S.C. § 1692e(2)(A) by falsely representing the character,

amount, and/or legal status of the alleged debt.

                                           COUNT III

       23.     Plaintiff incorporates all of the allegations and statements in paragraphs 1 through

18 above as if reiterated herein.

       24.     Defendant violated 15 U.S.C. § 1692e(8) by communicating or threatening to

communicate credit information which was known or which should have been known to be false,

including failing to communicate that the alleged debt was disputed.

                                           COUNT IV

       25.     Plaintiff incorporates all of the allegations and statements in paragraphs 1 through

18 above as if reiterated herein.

       26.     Defendant violated 15 U.S.C. § 1692e(10) by using a false, deceptive, or misleading

representation or means in connection with the collection of the alleged debt and/or to obtain

information about Plaintiff.

                                            COUNT V

       27.     Plaintiff incorporates all of the allegations and statements in paragraphs 1 through

18 above as if reiterated herein.

       28.     Defendant violated 15 U.S.C. § 1692f by using an unfair or unconscionable means

to attempt to collect the alleged debt.




                                                   4
       Case: 1:21-cv-04083 Document #: 1 Filed: 07/30/21 Page 5 of 6 PageID #:5




                                            COUNT VI

        29.     Plaintiff incorporates all of the allegations and statements in paragraphs 1 through

18 above as if reiterated herein.

        30.     Defendant violated 15 U.S.C. § 1692f(1) by collecting an amount where such

amount was not permitted by law.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for the following relief:

                a.      Judgment against Defendant for Plaintiff’s actual damages suffered as a

                        direct and proximate result of Defendant’s violations of the FDCPA,

                        pursuant to 15 U.S.C. § 1692k(a)(1);

                b.      Judgment against Defendant for $1,000 in statutory damages for

                        Defendant’s violations of the FDCPA, pursuant to 15 U.S.C. §

                        1692k(a)(2)(A);

                c.      Judgment against Defendant for Plaintiff’s reasonable attorneys’ fees and

                        costs incurred in this action, pursuant to 15 U.S.C. §1692k(a)(3); and

                d.      Any other legal and/or equitable relief as the Court deems appropriate.



                                          JURY DEMAND

        Plaintiff demands a trial by jury on all issues in this action, except for any issues relating

to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiff prevail on any

of his claims in this action.




                                                  5
Case: 1:21-cv-04083 Document #: 1 Filed: 07/30/21 Page 6 of 6 PageID #:6




                          RESPECTFULLY SUBMITTED,

                          JOHN BLUM

                          By:   /s/ David B. Levin
                                Attorney for Plaintiff
                                Illinois Attorney No. 6212141
                                Law Offices of Todd M. Friedman, P.C.
                                111 W. Jackson Blvd., Suite 1700
                                Chicago, IL 60604
                                Phone: (224) 218-0882
                                Fax: (866) 633-0228
                                dlevin@toddflaw.com




                                   6
